DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-28 and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2006/0122450). Kim teaches an oven comprising a melting crucible ([0028]) with a crucible wall (figure 1), wherein the melting crucible comprises a solids feed with an outlet 20 ([0029]), wherein the solids feed outlet is inside the melting crucible (figure 1), and a gas inlet 12 and a gas outlet 11 ([0029],[0036]).  Kim further discloses the gas inlet is arranged in the melting crucible, below the solids feed outlet and above a surface of a bulk melt 34 in the crucible (figure 1). Additionally, Kim .
Regarding claim 26, the induction coils 32 employs inductive heating.
Regarding claim 27, Kim teaches the crucible contains molten glass ([0030]), thus it is configured to contain glass ingredients such as silicon dioxide or quartz.
Regarding claim 28, Kim teaches the gas inlet is arranged in the melting crucible (figure 1).
Regarding claim 31, the gas outlet 11 is in the crucible wall. Therefore, it is less distance from the crucible wall than from the solids feed 20, figure 1.
Regarding claim 32, Kim teaches the gas outlet 11 is located at a top side of the melting crucible, figure 1.
Regarding claim 33, Kim teaches the gas outlet is provided in the crucible wall of the melting crucible, figure 1.
Regarding claim 34, Kim teaches the melting crucible is cylindrical, and the gas outlet is arrange on the crucible wall, which is deemed to be arranged annularly in the oven (figures 1 & 2, [0013]-[0014]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2006/0122450) as applied to claim 25 above, and further in view of Brazhkin et al. (SU 662507, as provided by applicant).  Kim teaches a plurality of gas inlets 12 being uniformly spaced a predetermined distance from each other, with a solids feed port at a center ([0029]).  Kim also teaches the melting crucible is cylindrical (figure 2) and additional gas inlets 39 arranged annularly in the melting crucible ([0039]).  Kim also describes the additional gas inlets as being uniformly spaced a predetermined distance from each other ([0032]).  Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to have expected a similar arrangement of the gas inlets 12, such as annularly in the melting crucible, to ensure uniform distribution of the gas to the solids and melt. This is further exampled by Brazhkin, who teaches an oven (p.1 3rd passage) comprising a melting crucible (2) with a crucible wall and a solid feed (3) with an outlet that is inside the melting crucible, a gas inlet (5, 6, 7) located below the solids feed outlet, and a gas outlet (to the right of 3) arranged above the solid feed outlet (figure, p.2 4th passage and last passage), wherein the gas inlet (5/6) is arranged annularly in the form of a distributor ring arranged in the melting crucible (p.2 4th passage and last passage).  Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to have expected a similar arrangement of the gas inlets 12, such as annularly in the melting crucible, to ensure uniform distribution of the gas to the melting crucible. 
Response to Arguments
Applicant’s arguments, filed January 22, 2021, with respect to the rejection(s) of claims under Meerman and Brazhkin have been fully considered and are persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741